Citation Nr: 0605080	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  00-24 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
surgical fusion of the left wrist, rated 40 percent 
disabling.

2.  Entitlement to an increased evaluation for left radial 
nerve damage, rated 20 percent disabling.

3.  Entitlement to an increased evaluation for status post 
fusion of the metatarsal phalangeal and interphalangeal 
joints of the left thumb, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Lawrence D. Hasseler, Attorney


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from May 1973 to September 
1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from March and December 1999 rating 
decisions of the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied increased 
evaluations for the veteran's service-connected status post 
surgical fusion of the left wrist, evaluated as 30 percent 
disabling, left radial nerve damage, evaluated as 20 percent 
disabling, and status post fusion of the metatarsal 
phalangeal and interphalangeal joints of the left thumb, 
evaluated as 10 percent disabling.  By way of the December 
1999 rating decision, the RO also denied entitlement to 
individual unemployability (TDIU).  

 In August 2003 and February 2005, the Board remanded this 
case for additional development and adjudication.  

In a May 2004 rating decision, the RO granted TDIU, effective 
April 14, 2003.  In light of the full grant of benefits, the 
Board considers this issue as no longer before VA.  

In May 2005, the RO granted a 40 percent evaluation for the 
veteran's service-connected status post surgical fusion of 
the left wrist.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's status post surgical fusion of the left 
wrist is currently evaluated at the maximum 40 percent 
evaluation for a non-dominant hand under Diagnostic Code 
5214, and the medical evidence does not indicate that the 
veteran's condition is manifested by extremely unfavorable 
ankylosis. 

3.  The veteran's left radial nerve damage is manifested by 
hypesthesia over the ulnar aspect of the dorsum of the hand 
and complete anesthesia over the radial nerve distribution of 
the left hand; the medical evidence, however, does not 
indicate that the condition is severe. 

4.  The veteran's status post fusion of the metatarsal 
phalangeal and interphalangeal joints of the left thumb is 
not manifested by unfavorable ankylosis; however, the 
veteran's condition is productive of pain during flareups and 
likely fatigue, weakening and loss of coordination.

5.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran filed his claims, 
nor the revised criteria, which became effective August 30, 
2002, are more favorable to the veteran.

5.  The veteran has a post-operative scars of the left hand 
that are residuals of the veteran's service-connected post 
surgical fusion of the left wrist and status post fusion of 
the metatarsal phalangeal and interphalangeal joints of the 
left thumb, at least one of which has been shown on objective 
demonstration to be tender and painful.

6.  There is no medical evidence indicating that the 
veteran's residual post-operative scars have been shown to be 
unstable, deep or cause limitation of motion or function.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 40 percent for status post surgical 
fusion of the left wrist have not been met.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a; Diagnostic Codes 5214, 5125 (2005).

2.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent for left radial nerve 
damage have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a; Diagnostic Code 8614 
(2005).

3.  The criteria for the assignment of a 20 percent 
evaluation for post fusion of the metatarsal phalangeal and 
interphalangeal joints of the left thumb have been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a; Diagnostic Code 5224 (2005).

4.  The criteria for a separate initial 10 percent rating for 
post-operative left hand scars have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7801-7805 (2002, 
2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in May 2005, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  The veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claims of entitlement to higher evaluations 
for his service-connected disabilities.  Specifically, the 
veteran was informed of his responsibility to identify, or 
submit directly to VA, medical evidence that shows that the 
veteran's service-connected disabilities had gotten worse.  
The veteran was told that this evidence is usually shown by 
recent medical treatment records.  The veteran was also 
invited to send information or evidence to VA that may 
support the claim.

By way of March and December 1999, and May 2004 rating 
decisions, a February 2000 Statement of the Case, and May 
2004 and September 2005 Supplemental Statements of the Case, 
the veteran and his representative were advised of the basic 
law and regulations governing his claims, and the basis for 
the decision regarding his claims.  These documents, along 
with the RO's VCAA and development letters, also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the September 2005 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA medical reports and records, VA examination reports, and 
statements submitted by the veteran and his representative in 
support of the claim.  In addition, the Board notes that this 
matter has been previously remanded for additional 
development, including affording the veteran an opportunity 
to be examined in connection with his claims. 

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Moreover, the 
veteran's representative has been given the opportunity to 
submit written argument.  Therefore, under the circumstances 
of this case, VA has satisfied its duty to assist the veteran 
in this case.  Accordingly, further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Legal Criteria for increased evaluations.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

A.  Status post surgical fusion of the left wrist.

In this case, the veteran's status post surgical fusion of 
the left wrist is currently evaluated as 40 percent disabling 
under Diagnostic Code 5214.  Under this code, ankylosis of 
the wrist will be evaluated as 30 percent disabling for a 
dominant or major hand, and 20 percent for minor, where the 
ankylosis is favorable in 20 to 30 degrees dorsiflexion.  A 
40 percent evaluation for major hand, or 30 percent for 
minor, is warranted for ankylosis in any other position 
except favorable.  And a maximum 50 percent rating for the 
major hand, and 40 percent for minor, will be awarded for 
unfavorable ankylosis in any degree of palmer flexion, or 
with ulnar to radial deviation.  A note to Diagnostic Code 
5214 also states that extremely unfavorable ankylosis will be 
rated as loss of use of hands under Diagnostic Code 5125.

In order to determine the extent and severity of the 
veteran's condition, the veteran was afforded a VA 
examination in April 2004.  The examiner indicated that the 
veteran's claims file was present and reviewed in connection 
with the examination.  And the veteran was determined to be 
right hand dominant.  

Based on the foregoing, an evaluation in excess of 40 percent 
disabling for the veteran's left wrist disability is not 
warranted.  Because the veteran was determined to be right 
hand dominant, a 40 percent evaluation is the maximum rating 
available under Diagnostic Code 5214 for the veteran's 
condition.  And while the veteran did exhibit pain on 
flareups, because the maximum rating has been awarded for 
under Diagnostic Code 5214, no additional higher evaluation 
is warranted due to pain, as discussed in DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
See Johnston v Brown, 10 Vet. App. 80 (1997).  The Board 
therefore instead looks to Diagnostic Code 5125 to see 
whether the veteran's condition warrants a higher evaluation 
under that code for loss of use of the hand.  

Under Diagnostic Codes 5214 and 5125, if the veteran's 
condition is manifested by extremely unfavorable ankylosis, 
his condition may be evaluated as 60 percent disabling for 
loss of the use of the hand for the minor had, and 70 percent 
for the dominant or major hand.  In the April 2004 VA 
examination, the veteran's wrist was found to be ankylosed at 
5 degrees extension and there was no active or passive motion 
about the wrist in any direction.  There was no pain on 
palpation of the wrist and the veteran was able to touch the 
proximal palmer crease with all fingertips easily.  The 
veteran's finger addiction and abduction strength was 5/5, 
although his hand grip strength was 2/5 due to loss of 
function of his thumb.  The examiner also found that the 
veteran's joint fusions were in a good position.  

Based on the foregoing, an evaluation in excess of 40 percent 
disabling for the veteran's left wrist disability is not 
warranted under Diagnostic Code 5214 and 5125.  The examiner 
did not indicate that the veteran's condition was manifested 
by extremely unfavorable ankylosis.  Instead, the veteran was 
noted to have some function in his left hand, albeit limited 
by the ankylosis of his wrist and thumb.  And the examiner 
found that the ankylosed joints were fused in a good 
position.  A higher evaluation based on a finding of 
functional loss of use of the hand due to extremely 
unfavorable ankylosis, is not warranted. 

B.  Left radial nerve damage. 

The veteran next contends that his left radial nerve damage 
should be afforded a higher evaluation.  

In this case, the veteran's left radial nerve damage is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 8614.  Under this code, radial nerve damage will be 
evaluated as 20 percent disabling for both major (dominant) 
and minor hands where there is incomplete paralysis that is 
noted to be mild.  A 30 percent evaluation for the major 
hand, and 20 percent for the minor, is warranted if the 
incomplete paralysis is moderate.  And a 50 percent 
evaluation for the major hand, and 40 percent for the minor, 
will be awarded if the incomplete paralysis is severe.  A 
maximum 70 percent rating for the major hand, and 60 percent 
for the minor hand, will be awarded for completed paralysis, 
as manifested by drop of the hand and fingers; wrist and 
fingers perpetually flexed; the thumb adducted falling within 
the line of the outer border of the index finger; where the 
veteran cannot extend the hand at the wrist, extend the 
proximal phalanges of the fingers, extend thumb, or make 
lateral movement of the wrist; supination of the hand; 
weakened extension and flexion of the elbow; where the loss 
of synergic motion of extensors impairs the hand grip 
seriously; or where total paralysis of the triceps occurs 
only as the greatest rarity.

In order to determine the extent and severity of the 
veteran's condition, the veteran was afforded a VA 
examination in April 2004.  The examiner indicated that the 
veteran's claims file was present and reviewed in connection 
with the examination.  As noted above, the veteran was 
determined to be right hand dominant.  During the 
examination, the veteran indicated that he has numbness of 
the back of his left hand with is fairly constant.  Upon 
examination, the veteran was found to have hypesthesia 
(diminished sensitivity to stimulation) over the ulnar aspect 
of the dorsum of the hand and complete anesthesia (loss of 
sensation) over the radial nerve distribution of the left 
hand.  The flexor digitorum profundus and sublimis strength 
was found to be 5/5 and his hand grip was noted to be 2/5 due 
to loss of function of his thumb.  The veteran's hand grip 
was diminished on repetitive hand gripping exercises.

Based on the foregoing, an evaluation in excess of 20 percent 
disabling for the veteran's left radial nerve damage is not 
warranted.  In this case, the veteran's condition is 
manifested by incomplete paralysis.  And for this condition a 
20 percent evaluation is warranted for mild to moderate 
symptoms.  A 30 percent evaluation is given only if the 
condition is noted to be severe.  And while the examiner in 
this case indicated partial and complete loss of sensation in 
parts of the veteran's left hand, there is no indication that 
the veteran's condition is severe.  

Based on the foregoing, an evaluation in excess of 20 percent 
disabling for the veteran's left radial nerve damage is not 
warranted under Diagnostic Code 8614.  

C.  Status post fusion of the metatarsal phalangeal and 
interphalangeal joints of the left thumb.

Finally, the veteran contends that he should be afforded a 
higher evaluation for his service-connected status post 
fusion of the metatarsal phalangeal and interphalangeal 
joints of the left thumb.

In this case, the veteran's status post fusion of the 
metatarsal phalangeal and interphalangeal joints of the left 
thumb is currently evaluated as 10 percent disabling under 
Diagnostic Code 5224.  Under this code, ankylosis of the 
thumb will be evaluated as 10 percent disabling for both the 
major (dominant) hand and the minor hand where the ankylosis 
is favorable.  A 20 percent evaluation is warranted for both 
hands where there is unfavorable ankylosis.  A note to this 
section states that consideration is also to be given to 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

In order to determine the extent and severity of the 
veteran's condition, the veteran was afforded a VA 
examination in April 2004.  The examiner indicated that the 
veteran's claims file was present and reviewed in connection 
with the examination.  During the examination, the veteran's 
thumb was found to be fused at 5 degrees of flexion and there 
was no evidence of any active motion of the IP joint of the 
thumb.  There was also no motion on passive attempts at 
motion.  The MP joint of the thumb was also found to be fused 
at 25 degrees of flexion, also with no active or passive 
motion.  The carpel-metacarpal joint motion was found to be 
as follows:  adduction of the thumb measuring the smallest 
possible distance from the flexor crease of the thumb to the 
distal palmer crease at the MP joint of the little finger is 
2 cm.  His radial abduction, which is the angle at the first 
and second metacarpal, measured 25 degrees.  The veteran was 
found to be able to thumb oppose all fingers.  His finger 
adduction and abduction strength was noted to be 5/5 even 
after repetitive testing, but his hand grip was found to be 
2/5, diminishing upon repetition, due to the loss of function 
of his thumb.  The examiner also found that the veteran's 
joint fusions were in a good position, but also noted that 
pain during flareups or periods of repetitive motion would 
likely as not significantly further impair the veteran's left 
hand function.  The examiner indicated that painful symptoms 
would require the veteran to expend extra energy in 
completing tasks and would as least as likely as not lead to 
early fatigue, further weakening of the movements of the left 
hand, and ultimately to a loss of coordination.  

Based on the foregoing, the Board finds that an evaluation of 
20 percent disabling for the veteran's left thumb disability 
is warranted.  In this case the evidence does not indicate 
that the veteran's left thumb ankylosis is unfavorable, but 
the examiner noted pain during flareups that would likely as 
not significantly further impair the veteran's left hand 
function.  The Board notes that some of the pain noted by the 
veteran was found to be in association with his left wrist 
condition, but the examiner also indicated pain and 
diminished strength associated with the ankylosis of the 
veteran's left thumb.  And the examiner indicated that the 
veteran's painful symptoms would require the veteran to 
expend extra energy in completing tasks and would as least as 
likely as not lead to early fatigue, further weakening of the 
movements of the left hand, and ultimately to a loss of 
coordination.  The Board finds therefore that, with 
resolution of all reasonable doubt in the veteran's favor, 
the evidence warrants an evaluation of 20 percent under 
Diagnostic Code 5225.  38 C.F.R. §§ 4.40 and 4.45; see also 
DeLuca v. Brown, 8 Vet. App. at 205-7.  Because this 
evaluation is the maximum evaluation allowed under Diagnostic 
Code5224, a rating in excess of 20 percent for this 
disability is not available.

Finally, the Board has considered whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  In 
this case, while the veteran's left hand function is 
certainly impaired, the evidence indicates that there is some 
function left in the hand.  In addition, the veteran's finger 
adduction and abduction strength was noted to be 5/5 even 
after repetitive testing and his hand grip was found to be 
2/5 due only to the loss of function of his thumb.  The Board 
therefore finds that an evaluation as amputation is not 
warranted, that limitation of motion of other digits of the 
hand was not indicated by the evidence, and that interference 
with overall function of the hand has been considered in the 
veteran's other current evaluations. 

Based on the foregoing, an evaluation of 20 percent disabling 
for the veteran's left  thumb disability is warranted under 
Diagnostic Code 5225, but no more. 

D.  Post-operative left hand scars.

The evidence in this case indicates that the veteran 
underwent surgery on his left hand in connection with his 
left wrist and left thumb conditions.  The question is 
therefore raised regarding whether the veteran is entitled to 
a separate compensable evaluation for the residual scars 
under Diagnostic Code 7804.  In this regard, the Board notes 
that addition, effective August 30, 2002, VA amended the 
rating schedule for evaluating skin disabilities, including 
scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) (to be 
codified at 38 C.F.R. § 4.118).  

Based on a careful review of the medical and lay evidence, 
the Board finds that the residual post-operative scars 
warrant a 10 percent evaluation under both the former and 
revised criteria contained in Diagnostic Code 7804.

Under former Diagnostic Code 7804, a maximum evaluation of 10 
percent was warranted for a superficial scar that was tender 
and painful on objective demonstration.  Similarly, revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent rating.  

In this case, the Aril 2004 VA examiner noted multiple scars 
over the dorsum of the left wrist.  These scars were found to 
be well-healed and, while the examiner found no evidence of 
residual hypesthesia, there was minimal tenderness noted on 
palpation of at least one scar. 

In light of the foregoing, therefore, as the evidence shows 
that at least one of the veteran's post-operative scars is 
tender on palpation, the Board resolves all doubt in favor of 
the veteran and finds that a separate 10 percent rating is 
warranted for the veteran's left hand scars.

The Board has also considered whether an initial evaluation 
in excess of 10 percent is warranted but finds that the 
preponderance of the evidence is against such a finding.  In 
reaching this determination, that Board notes that both the 
former and current Diagnostic Code 7805 provide that the 
disability was to be rated based upon the limitation of 
function of the part affected.  Here the VA examiner did not 
indicate that there was any limitation of motion of the 
veteran's left hand in connection with the scars.  Moreover, 
because the examiner found that the residual scarring to the 
veteran's hand did not exceed 12  square inches, and because 
there is no evidence of record to indicate that the scars are 
unstable with frequent loss of skin covering the scar or 
repeated ulceration, an evaluation under either the former or 
current Diagnostic Codes 7801-7803 is not warranted.  For the 
reasons stated above, a higher initial rating is not 
available.

In light of the foregoing, the evidence shows that the 
veteran's left hand scars warrant a separate initial 
evaluation of 10 percent and no more.

E.  Extra-schedular Evaluation.

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's disabilities reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  And there is no indication that the 
veteran's disabilities result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations).  Further, there is no indication from the 
record that the disabilities have required frequent periods 
of hospitalization, and the application of the regular 
schedular standards has not otherwise been rendered 
impractical.  In the absence of evidence of these factors, 
the Board is not required to remand the claims to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

1.  An increased evaluation for status post surgical fusion 
of the left wrist, rated 40 percent disabling, is denied.

2.  An increased evaluation for left radial nerve damage, 
rated 20 percent disabling is denied.

3.  Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent evaluation for status post 
fusion of the metatarsal phalangeal and interphalangeal 
joints of the left thumb is granted.

4.  Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for a post-operative 
left hand scars is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


